 



EXHIBIT 10.4.1
EXECUTION COPY
 
AMENDMENT NO. 1
to
CREDIT AGREEMENT
BY AND AMONG
CRICKET COMMUNICATIONS, INC
(AS LENDER)
AND
DENALI SPECTRUM LICENSE, LLC
(AS BORROWER)
AND DENALI SPECTRUM, LLC
(AS GUARANTOR)
Dated as of September 28, 2006
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 TO CREDIT AGREEMENT by and among Cricket Communications,
Inc. (as Lender), Denali Spectrum License, LLC (as Borrower) and Denali
Spectrum, LLC, a Delaware limited liability company (as Guarantor), dated as of
September 28, 2006, between CRICKET COMMUNICATIONS, INC., a Delaware corporation
(“Cricket”), DENALI SPECTRUM LICENSE, LLC, a Delaware limited liability company
(the “License Company”) and DENALI SPECTRUM, LLC (“Denali Spectrum”).
RECITALS
     WHEREAS, Cricket, the License Company and Denali Spectrum entered into that
certain Credit Agreement by and among Cricket Communications, Inc. (as Lender),
Denali Spectrum License, LLC (as Borrower) and Denali Spectrum, LLC, a Delaware
limited liability company (as Guarantor), dated as of July 13, 2006 (the “Credit
Agreement”); and
     WHEREAS, Cricket, the License Company and Denali Spectrum desire to amend
the Credit Agreement as set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     Section 1. The definitions of “Acquisition Sub-Limit” and “Build-Out
Sub-Limit” contained in Section 1.1. of the Credit Agreement shall be deleted in
their entirety and replaced with the following:
     “Acquisition Sub-Limit” shall mean two hundred twenty-three million three
hundred ninety-one thousand five hundred dollars ($223,378,256.25) which shall
be used solely to participate in the Auction and to pay the net winning bids for
licenses for which Borrower is the Winning Bidder, including to make any
required deposits or down payments to the FCC in connection therewith.
     “Build-Out Sub-Limit” shall mean on and after the Effective Date, an amount
equal to the product of $0.75 times the aggregate number of POPs covered by all
licenses for which the Borrower was the Winning Bidder in the Auction, and from
time to time thereafter increasing to such amount as Lender may approve in its
discretion by written notice to Borrower, which shall be used by Borrower to
fund the Build-Out and initial operation of the License Systems, including
payment of management or similar fees (whether by Borrower, Guarantor or any of
their Subsidiaries), if any, to DSM and Cricket, and to fund other Working
Capital requirements of Borrower and Guarantor consistent with the annual
business plan and budget adopted and modified from time to time in accordance
with the LLC Agreement.
     Section 2. Except as expressly amended hereby, the Credit Agreement remains
in full force and effect in accordance with its terms.
[Signatures Follow in Next Page]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Amendment No. 1 to
Credit Agreement, or have caused it to be signed in their respective names by an
officer, hereunto duly authorized, on the date first written above.

          CRICKET COMMUNICATIONS, INC.,   DENALI SPECTRUM LICENSE, LLC, as
Lender   as Borrower
 
       
By: /s/ Amin Khalifa
  By   Denali Spectrum, LLC
Name: Amin Khalifa
      Its sole member
Title: EVP & CFO
       
 
  By   Denali Spectrum Manager, LLC
 
      Its Manager
 
       
 
  By   Doyon, Limited,
 
      Its Manager
 
            By: /s/ Daniel S. Osborn     Name: Daniel S. Osborn     Title:
Assistant Treasurer
 
            DENALI SPECTRUM, LLC,     as Guarantor
 
       
 
  By   Denali Spectrum Manager, LLC
 
      Its Manager
 
       
 
  By   Doyon, Limited,
 
      Its Manager
 
            By: /s/ Daniel S. Osborn     Name: Daniel S. Osborn     Title:
Assistant Treasurer

2